Citation Nr: 1759637	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-18 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for left below knee amputation.

2.  Entitlement to a rating in excess of 20 percent for osteomyelitis of the left tibia and fibula.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a right hip/thigh disorder, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to service connection for obstructive sleep apnea.



REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1976 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2017, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of the hearing is of record.

During his Board hearing, the Veteran's representative indicated that the Veteran wished to raise the issues of entitlement to service connection for lower back and right knee disabilities.  Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The Agency of Original Jurisdiction (AOJ) is hereby advised that the Veteran has articulated an intent to file a claim, and should take appropriate action.

The issues of entitlement to increased ratings for left below knee amputation and osteomyelitis of the left tibia and fibula and entitlement to service connection for a right hip/thigh disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At his June 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to his claims for service connection for COPD and obstructive sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to service connection for COPD and obstructive sleep apnea have been met.  38 U.S.C. § 7105(b)(2); (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

Here, the Veteran clearly expressed his intent to withdraw his appeals as to the claims of entitlement to service connection for COPD and obstructive sleep apnea at his June 2017 Board hearing.  Consequently, the Board finds that the Veteran has withdrawn his appeals as to these issues.  Hence, there remain no new allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.


ORDER

The appeal as to the claim for entitlement to service connection for COPD is dismissed.

The appeal as to the claim for entitlement to service connection for obstructive sleep apnea is dismissed.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claims on appeal.  See 38 C.F.R. § 19.9.

Outstanding VA Records

During his Board hearing, the Veteran testified that he receives ongoing treatment at VA medical facilities, including psychiatric treatment and counseling.  However, the most recent VA treatment notes of record date from July 2012.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Here, as the missing records may be relevant to the claims on appeal, a remand is required in order to obtain them.



Left Leg and Left Knee Disabilities

The Veteran last underwent a VA examination for his service-connected left below knee amputation and osteomyelitis of the left tibia and fibula in December 2011.  Since that time, the Veteran and his representative have asserted that his symptoms have worsened.  See Board Hearing Transcript (June 2017); Statement of Accredited Representative in Appealed Case (June 2016).  In light of the above, the Board finds that a VA examination is necessary to ascertain the current severity of his left leg and left knee disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Right Hip/Thigh Disorder

The record reflects that the Veteran has been diagnosed with mild degenerative osteoarthritis in his right hip and thigh.  See VA Examination (December 2011).  He contends this disorder is secondary to his service-connected left leg and left knee disabilities.  A May 2017 letter from the Veteran's private physician notes that his hip disorder "can either be caused by or exacerbated by" his left leg and left hip disabilities.  However, no supporting rationale was provided.  Accordingly, a medical opinion is required as to whether the Veteran's right hip/thigh disorder is caused or aggravated by his service-connected left leg and/or left knee disabilities.

Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder developed after he was involved in a motorcycle accident in July 1977 which resulted in fracture and amputation of his left leg below the knee.  To date, he has not been afforded a VA psychiatric examination despite subsequent diagnoses of depression and mood disorder.  In light of the Veteran's competent and credible testimony that he developed psychiatric symptoms as a result of the in-service motorcycle accident (or, alternatively, as secondary to his service-connected left leg and left knee disabilities), the Board finds that such an examination is warranted in this case.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from July 2012 to the present.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected left below knee amputation and osteomyelitis of the left tibia and fibula.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should respond to the following:

(a)  	Fully describe all symptomatology and functional deficits associated with the Veteran's left leg and left knee disabilities, including any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.  The examiner should specifically opine as to whether there is loss of use of the leg which is not improvable by prosthesis controlled by natural knee action.

Additionally, any additional impairment on use or in connection with flare-ups should be described.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b)  	Opine as to whether it is at least as likely as not (50-percent probability or greater) that the Veteran's right hip/thigh disorder, to include osteoarthritis, is caused or aggravated by his service-connected left leg and/or left knee disabilities.

4.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed acquired psychiatric disorder.  After reviewing the entire record, the examiner should respond to the following:

(a)  	Opine as to whether it is at least as likely as not (50-percent probability or greater) that the Veteran's acquired psychiatric disorder was incurred in service, to include as a result of his July 1977 motorcycle accident.

(b)  	Opine as to whether it is at least as likely as not (50-percent probability or greater) that the Veteran's acquired psychiatric disorder (diagnosed as depression and anxiety) was caused or aggravated by his service-connected left leg and/or left knee disabilities.

5.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


